101 F.3d 109
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Ralph MITCHELL, Jr., Plaintiff-Appellant,v.Lynn MARTIN, Secretary of Labor, United States Department ofLabor, Defendant-Appellee.
No. 95-6252.
United States Court of Appeals, Second Circuit.
March 26, 1996.

APPEARING FOR APPELLANT:  Ralph Mitchell, Jr., pro se, Woodbridge, New Jersey.
APPEARING FOR APPELLEE:  Steven I. Froot, Assistant United States Attorney for the Southern District of New York, New York, New York.
S.D.N.Y.
AFFIRMED.
Before FEINBERG, CARDAMONE, MAHONEY, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.


3
1. Plaintiff-appellant Ralph Mitchell, Jr. appeals pro se from a judgment entered July 26, 1995 that denied his motion for recusal and dismissed his claim of racial discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., for failure to prosecute.  See Fed.R.Civ.P. 41(b).  Specifically, Mitchell, an investigator with the Department of Labor, claims that the Department violated Title VII by denying him promotional opportunities based upon its policy of excluding African-American employees from management and policy-making positions.


4
2. We affirm the judgment of the district court substantially for the reasons set forth in its memorandum decision and order.  See Mitchell v. Martin, No. 90 Civ. 6632(DC), slip op.  (S.D.N.Y. July 18, 1995).  This determination moots Mitchell's appeal from a prior interlocutory ruling by Judge Kevin T. Duffy.  See Mitchell v. Martin, No. 90 Civ. 6632(KTD), slip op.  (S.D.N.Y. July 1, 1992).